 1
                                  UNITED STATES DISTRICT COURT
 2
                                        DISTRICT OF NEVADA
 3
 4
 5   UNITED STATES OF AMERICA,                               Case No. 2:18-cr-00084-RFB-GWF

 6                   Plaintiff,                              ORDER FOR ATTORNEY VISITS
             v.
 7
 8   KIERAN THOMAS SMYTH,

 9                   Defendant.
10
11           Before the Court is the Defendant’s request for an order to allow his counsel to visit him
12   at Nevada Southern Desert Detention Center (“Nevada Southern”) without prior approval from

13   the Immigration Customs Enforcement Agency (“ICE”). The Court finds that Mr. Smyth is
     constitutionally entitled to regular visits from his attorney in this case and that there is no legal
14
     basis for Nevada Southern requiring prior approval from ICE or any other federal law
15
     enforcement agency for his counsel in this case to visit him.
16
17           IT IS THEREFORE ORDERED that Nevada Southern Desert Detention Center
     shall permit Mr. Smyth to be visited by his attorney, Margaret Wightman Lambrose, or any
18
     other attorneys or employees of the Federal Public Defender’s Office, without the prior
19
     authorization of the Immigration and Customs Enforcement agency or any other federal agency.
20
     Nevada Southern may not impose any additional scheduling requirements or conditions on Mr.
21
     Smyth’s attorneys (or their agents) unless approved by this Court. This order shall remain in
22   effect until it is modified or vacated by this Court.
23
             DATED this 25th day of November, 2018.
24
25
                                                             _______________________________
26                                                           RICHARD F. BOULWARE, II
                                                             UNITED STATES DISTRICT JUDGE
